Citation Nr: 0833937	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1958 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2008, the veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran does not have a current diagnosis of prostate 
cancer.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in November 2006.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Here, the private treatment records 
available through 2007 do not provide a diagnosis of prostate 
cancer.  The veteran has undergone biopsies on two occasions, 
neither of which revealed a malignancy.  The Board finds that 
there is sufficient competent medical evidence of record to 
make a decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and malignant tumors become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Veterans diagnosed with prostate cancer who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

In this case, the veteran's service treatment records are 
negative for any signs, symptoms, or treatment for prostate 
cancer.

Private treatment records show that in April 2004, the 
veteran's prostate specific antigen level (PSA) was 8.0.  A 
June 2004 needle biopsy of the right lobe of the prostate 
revealed a benign prostate and no evidence of prostatic 
intraepithelial neoplasia or malignant change.  A needle 
biopsy of the left lobe of the prostate showed focal high 
grade prostatic intraepithelial neoplasia (PIN) and no 
evidence of invasive malignancy.  A private treatment record 
completed by K.S., M.D., from July 2004 provides an 
assessment of prostate carcinoma.

In February 2005, the veteran's PSA measured 4.4, and in 
October 2005, the PSA was 4.30.  A June 2006 treatment note 
shows a PSA reading of 6.8, and the PSA level was 8.0 in 
October 2006.

A biopsy of the right lobe of the prostate gland performed in 
November 2006 revealed a small focus of high grade PIN.  The 
concurrent biopsy of the left lobe showed benign prostatic 
tissue without evidence of malignancy.  Private 
correspondence from Dr. S. dated July 2007 states that while 
there is no evidence of invasive malignancy, the veteran has 
a focal cancerous process which requires continuous 
monitoring and further investigation.

The veteran stated in July 2007 that he had numerous biopsies 
which showed an abnormal cell structure.  He had been advised 
to receive annual or biannual biopsies in the future.  He 
said that his doctor told him that he has cancerous abnormal 
non-malignant cells, and his PSA continued to climb without a 
known cause.

During his personal hearing before the undersigned Veterans 
Law Judge in June 2008, the veteran recounted his experiences 
while serving in Vietnam.  He stated that he did not have 
problems with his prostate immediately after he retired.  He 
said that he had never been specifically diagnosed with 
prostate cancer.  He had been told that he had abnormal cells 
that were cancerous by his private doctor.  His urologist 
said that the veteran did not have cancer.

Analysis

The Board notes that the veteran's active duty service in 
Vietnam from August 1965 to May 1966 has been confirmed.  
Thus, exposure to herbicides is conceded.  38 C.F.R. § 
3.307(a)(6)(iii).

Unfortunately, service connection for prostate cancer is not 
warranted because the veteran does not have a definitive 
diagnosis of prostate cancer at this time.  Although the 
veteran's family doctor, Dr. S., has told the veteran that he 
has cancerous abnormal cells, she has not provided a 
definitive diagnosis of prostate cancer.  Biopsies performed 
in June 2004 and November 2006 did not yield a diagnosis of 
prostate cancer.  The biopsies were negative for any 
malignancy.  The Board notes the veteran's elevated PSA 
readings.  However, elevated PSA readings are not a diagnosis 
of prostate cancer.  The veteran stated in his June 2008 
hearing that he has not been definitively diagnosed with 
prostate cancer.  Without a diagnosis of prostate cancer, 
service connection for prostate cancer cannot be granted on 
either a direct or presumptive basis.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
considered the veteran's statements and finds them to be 
competent evidence regarding the symptoms he is able to 
personally observe.  However, while the veteran may sincerely 
believe he has prostate cancer as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for prostate cancer is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


